Exhibit 10.13

 

AMERICAN TOWER RETIREMENT PLAN

FOR STEVEN B. DODGE

 

--------------------------------------------------------------------------------

 

Effective as Of December 31, 2003

 

--------------------------------------------------------------------------------

 

ARTICLE 1

 

Purpose

 

The purpose of the American Tower Retirement Plan For Steven B. Dodge (the
“Plan”) is to provide a retirement benefit to Steven B. Dodge (the
“Participant”) in recognition of his significant contributions to American Tower
Corporation (the “Company”), including but not limited to its founding, and in
consideration of his entering into the agreements set forth herein.

 

ARTICLE 2

 

Benefits

 

2.1 Amount of Benefit. The Company will pay a retirement benefit to the
Participant in the amount of $1,365,000.00 (the “Retirement Benefit”).

 

2.2 Time and Manner of Payment. The Retirement Benefit shall be paid to the
Participant in a lump sum, minus withholdings as required by law, as soon as
practicable after his termination of full-time employment with the Company.

 

ARTICLE 3

 

Non-Solicitation and Non-Competition

 

3.1 Non-solicitation. Participant agrees that for the period December 31, 2003
through December 31, 2005, Participant shall not, directly or indirectly, alone
or in association with others (i) solicit, or permit any organization directly
or indirectly controlled by Participant to solicit, any employee of the Company
(or its affiliates) to leave the Company (or its affiliates) or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Participant to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by or who performed services for the Company (or its affiliates) at any
time during the Participant’s employment with the Company; provided, however,
that this Section 3.1(ii) shall not apply to the solicitation of any individual
whose employment with or services for the Company (or its affiliates) has been
terminated for a period of ninety days or longer, or to the solicitation of any
employee whose earnings or compensation while employed by the Company (or its
affiliates) did not exceed one hundred thousand dollars per year.



--------------------------------------------------------------------------------

3.2 Non-competition. Participant agrees and acknowledges that for the period
December 31, 2003 through December 31, 2006, Participant shall not render
services of any kind to any telecommunications infrastructure company (however
organized), directly or indirectly, anywhere in the world, involved in the
ownership, construction, operation, management, support or acquisition of
communication sites or any business in which the Company (or its affiliates)
operates during such period. In the event that this Section 3.2 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time, over too large a geographic
area or over too great a range of activities, it shall be interpreted to extend
over the maximum period of time, geographic area or range of activities as to
which it may be enforceable.

 

3.3 Violation of Article 3. In the event of a violation of either Section 3.1 or
Section 3.2, Participant acknowledges that the Company (and its affiliates) will
be irreparably harmed and that monetary damages shall be an insufficient remedy
to the Company (and its affiliates). Therefore, Participant consents to
enforcement of the provisions of either or both of Section 3.1 and Section 3.2
by means of a temporary or permanent injunction and other equitable relief in
any competent court, in addition to any other remedies the Company (and its
affiliates) may have under this Plan or otherwise.

 

ARTICLE 4

 

Administration and Miscellaneous

 

4.1 Administration. The Company shall be responsible for the administration of
the Plan and shall be the “plan administrator,” as that term is used in the
Employee Retirement Income Security Act of 1974, as amended. As plan
administrator, the Company is authorized to interpret and construe any provision
of this Plan and to make all other determinations necessary or advisable for the
administration of this Plan. Determinations, interpretations or other actions
made or taken by the Company acting in its capacity as plan administrator shall
be final and binding for all purposes.

 

4.2 Plan Unfunded. The Plan constitutes a mere promise by the Company to make
benefit payments to the Participant in the future in accordance with the terms
hereof, and such Participant shall have only the status of a general unsecured
creditor of the Company. Any amounts payable under the Plan shall be paid out of
the general assets of the Company and the Participant shall be deemed to be a
general unsecured creditor of the Company.

 

4.3 No Trust Required. Nothing in the Plan will be construed to create a trust
or to obligate the Company or any other person to segregate a fund, purchase an
insurance contract or in any other way currently to fund the future payment of
any benefits hereunder, nor will anything herein be construed to give any
employee or any other person rights to any specific assets of the Company or of
any other person.

 

- 2 -



--------------------------------------------------------------------------------

4.4 Participation in Other Plans. Nothing contained in this Plan shall affect
any right that the Participant may otherwise have to participate in any other
retirement plan or arrangement that the Company may now or hereafter have or
adopt.

 

4.5 Right to Amend or Terminate. The Company, by action of its Board, reserves
the right at any time and from time to time to amend or terminate the Plan.

 

4.6 Construction. The provisions of this Plan shall be construed, administered
and enforced according to the laws of the United States of America insofar as
they may be applicable and otherwise according to the laws of the Commonwealth
of Massachusetts.

 

* * * * *

 

IN WITNESS WHEREOF, American Tower Corporation has caused this Plan to be duly
adopted in its name and on its behalf this 31st day of December, 2003.

 

AMERICAN TOWER CORPORATION

By:

 

/s/ James D. Taiclet

--------------------------------------------------------------------------------

Its:

 

CEO

 

I hereby acknowledge, accept and agree to all of the terms and conditions of
this Plan.

 

By:

 

/s/ Steven B. Dodge

--------------------------------------------------------------------------------

  Date: 01/23/04    

Steven B. Dodge

   

 

- 3 -